Hunstein, Chief Justice,
concurring in part and dissenting in part.
Although the majority opinion properly affirms the trial court’s finding that the husband was in wilful contempt, I cannot agree with its reversal of the trial court’s order directing the husband to execute *613a quitclaim deed to the wife. In this case, the husband lived in the marital residence for 15 months without paying the existing mortgage, and he failed to refinance that mortgage or list the property for sale as required under the couple’s divorce decree. Because the majority opinion permits a party with impunity to violate a judgment of the court without losing the benefit of the bargain he made in the divorce settlement, I dissent to Division 1.
Decided October 1, 2012.
Banks & Stubbs, Robert S. Stubbs III, Dana A. Azar, for appellant.
Simmons & Szczecko, Joseph Szczecko, for appellee.